—In an action to recover damages for personal injuries, etc., the defendants Bensonhurst Grocery and Shayer Ahmid Said appeal from a judgment of the Supreme Court, Kings County (Huttner, J.), entered January 30, 2002, which, upon a jury verdict, is in favor of the plaintiffs and against them in the principal sum of $302,077.
Ordered that the judgment is affirmed, with costs.
Contrary to the appellants’ contentions, the jury verdict finding that the injured plaintiff was negligent, but that her negligence was not a proximate cause of the accident, was not against the weight of the evidence, as the jury’s finding was supported by a fair interpretation of the evidence (see Nicastro v Park, 113 AD2d 129 [1985]; Campbell v Crimi, 267 AD2d 343, 344 [1999]). Under the facts of this case, the issues were not “ ‘so inextricably interwoven as to make it logically impossible to find negligence without also finding proximate cause’ ” (Reese v New York City Bd. of Educ., 297 AD2d 793 [2002], quoting Rubin v Pecoraro, 141 AD2d 525, 527 [1988]; cf. Ferrante v County of Nassau, 301 AD2d 565 [2003]).
The appellants’ remaining contentions are without merit. Feuerstein, J.P., Friedmann, Schmidt and Mastro, JJ., concur.